Title: To James Madison from Richard Bland Lee, 22 March 1815
From: Lee, Richard Bland
To: Madison, James


                    
                        Dear Sir,
                        Washington March 22. 1815
                    
                    Some applications have been made by Brickmakers to the Commissioners for permission to make bricks on some of the public lots, where the use of the earth will be useful in reducing the lots to a proper level.
                    Among others one has been made to me for permission to make bricks on the South Western part of the Square attached to the Presidents house. The applicant proposes to reduce the elevated ground to a proper slope to correspond with the figure of the other parts.
                    The Commissioners I informed him had no power whatever over the public land, and he informed me that Mr. Thos. Munroe had given him a similar answer.
                    I however promised him to apprise you of the offer and pe[r]haps, as the Bricks will be made at a time when the Kilns cannot incommode the public offices, or the Presidents family—you may deem this a good opportunity

to regulate the ground in that Square without incurring any expence to the nation.
                    The same person observed that some of the ground in the Capitol Square might also be used to similar advantage.
                    If you think proper to authorise granting such a permission, you will be good enough to write to Mr. Munroe or to the Commissioners of the city—granting to them the necessary power.
                    The applicant has done work for mr. Walter Jones, & is highly recommended by him.
                    I hope Mrs Madison & yourself have safely arrived at mount-Pelier—and that the health of both will be much improved—by the pleasing relaxations ⟨?⟩ ⟨afforded.⟩ With sincerest esteem I remain yr. obt Sert
                    
                        
                            Richard Bland Lee
                        
                    
                